Citation Nr: 1431776	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a claimed left foot disability. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran had active service from August 1956 to June 1960.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO in Columbia, South Carolina.  

The RO in Montgomery, Alabama currently has original jurisdiction over the Veteran's claim.

In November 2011 and February 2014, the Board remanded the Veteran's claim for additional development. The case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).  



FINDING OF FACT

The currently demonstrated left foot disability manifested by a hammertoe of the second digit is not shown to be due to the documented injury or another event or incident of the Veteran's period of active service. 



CONCLUSION OF LAW

The Veteran's left foot disability manifested by a hammertoe of the second digit is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in a letter sent to the Veteran in August 2006. This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains excerpts of the Veteran's service treatment records, his reserve treatment records, lay statements and VA examination reports. 

As noted, the Veteran's claim was remanded for additional development in November 2011 and February 2014.  A review of the record reveals that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). The Veteran and his representative have not contended otherwise.

The Veteran was provided with a VA examination in May 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran contends that he injured his left foot while on active duty in the Navy when a hatch closed on it.  See, e.g., a December 2006 statement.   The service treatment records associated with the claims file documented that he received treatment for a contusion of the left foot in July 1958.  An in-service injury has therefore been demonstrated. 

During the appeal period, the Veteran has been diagnosed with a "distal contracture of the DIP (distal interphalangeal) joint of the second toe."  See the May 2014 VA examination report.  A current disability has therefore been demonstrated. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed disability and an in-service disease or injury. 

Here, the Veteran was afforded a VA examination in January 2012.  After reviewing the Veteran's claims file and conducting a clinical examination, the VA examiner opined that the Veteran's current hammertoe disability was not related to his in-service injury because it was "incidentally noted on clinical and radiologic examination today" and the Veteran's claims file, service treatment records and post-service medical records are silent for a left foot hammertoe disability. 

In May 2014, the Veteran was provided with an additional VA examination.  After reviewing the Veteran's claims file and conducting a physical examination, the examiner stated that the Veteran's current hammertoe disability was not related to his in-service injury because there is "no reliable medical literature that support[ed] a nexus of causality between the development of a DIP contracture on the 2nd toe 54 years later. Furthermore, this condition is also present on [the] right foot, which was not involved in the 1958 incident." 

While cognizant of that the Veteran contends that his left foot disability is related to his in-service injury, he has provided no rational for his statements and they are afforded less probative value than those of the VA examiners. 

In addition, to the extent the Veteran contends that he has had an ongoing left foot disability since he separated from service, the Board notes that the Veteran's reserve treatment records,  which document more than two decades of treatment, repeatedly indicate that his foot is clinically normal. 

In conclusion, for the reasons and bases expressed, the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for a left foot disability as the third Shedden element has not been met.  The benefit sought on appeal is accordingly denied.



ORDER


Service connection for a left foot disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


